 

Exhibit 10.5

 


LIMITED GUARANTEE

 

THIS LIMITED GUARANTEE, dated as of June 17, 2018 (this “Limited Guarantee”), is
made by B. Riley Financial, Inc., a Delaware corporation (the “BR Guarantor”),
and Vintage RTO, L.P., a Delaware limited partnership (the “VRTO Guarantor”)
(the BR Guarantor and the VRTO Guarantor each, a “Guarantor” and collectively
the “Guarantors”), in favor of Rent-A-Center, Inc., a Delaware corporation (the
“Company”). Reference is hereby made to that certain Agreement and Plan of
Merger, dated as of the date hereof (without regard to any amendments thereto
unless such amendments are approved by the Guarantors in accordance with Section
8 of this Limited Guarantee, the “Merger Agreement”), by and among the Company,
Vintage Rodeo Parent, LLC, a Delaware limited liability company (“Parent”), and
Vintage Rodeo Acquisition, Inc., a Delaware corporation and a wholly owned
Subsidiary of Parent (“Merger Sub”). Capitalized terms used herein but not
otherwise defined shall have the meanings ascribed to them in the Merger
Agreement.

 

1.          Limited Guarantee. To induce the Company to enter into the Merger
Agreement, the Guarantors, jointly and severally, hereby expressly, absolutely,
irrevocably and unconditionally guarantee (as primary obligors and not merely as
sureties) to the Company the due and punctual payment, performance and discharge
when required by Parent to the Company of (a) the Parent Termination Fee if and
when payable pursuant to Section 8.03(c) of the Merger Agreement (the “Parent
Termination Fee Obligations”), and (b) all of the liabilities and obligations of
Parent or Merger Sub under the Merger Agreement (including any reimbursement and
indemnification obligations pursuant to Section 6.11(h) and Section 6.12(d)
thereof) when required to be paid by Parent or Merger Sub pursuant to and in
accordance with the Merger Agreement and subject to the conditions set forth in
Section 8.03(f) of the Merger Agreement (the “Other Obligations” and, together
with the Parent Termination Fee Obligations, the “Guaranteed Obligations”);
provided, that in no event shall the aggregate liability of the Guarantors
hereunder exceed $128,500,000.00 (the “Parent Cap”), and that the Guarantors
jointly and/or severally, as the case may be, shall in no event be required to
pay more than the Parent Cap under or in respect of this Limited Guarantee, or
otherwise have any further liability hereunder relating to, or arising out of or
in connection with the Merger Agreement and the transactions contemplated
thereby. If Parent fails to discharge the Guaranteed Obligations when due, then
the Guarantors’ liabilities to the Company hereunder in respect of the
Guaranteed Obligations shall, at the Company’s option, become immediately due
and payable, and the Company may at any time and from time to time, at the
Company’s option and in its sole discretion, and so long as Parent has failed to
perform any of the Guaranteed Obligations, take any and all actions available
hereunder and under applicable Law to collect the Guarantors’ liabilities
hereunder in respect of the Guaranteed Obligations. The Guarantors shall, upon
the written request of the Company (a “Performance Demand”), promptly, and in
any event within ten (10) Business Days, pay such Guaranteed Obligations in full
(but no earlier than when they are required to be paid pursuant to the Merger
Agreement). Each Guarantor acknowledges and agrees that (a) Vintage Rodeo, L.P.
(“Vintage”) and B. Riley Financial, Inc., in its capacity as a party to an
Equity Commitment Letter with Parent and separate and apart from its rights and
obligations as BR Guarantor under this letter agreement (“B. Riley”), are
delivering an Equity Commitment Letter to the Parent and that the Company is
relying on the obligations and commitments of Vintage and B. Riley under their
respective Equity Commitment Letter in connection with the Company’s decision to
enter into and consummate the transactions contemplated by the Merger Agreement,
(b) the provisions set forth in Section 8.03 of the Merger Agreement and this
Limited Guarantee (i) are not intended to and do not adequately compensate for
the harm that would result from a breach of the Merger Agreement or a breach of
Vintage’s or B. Riley’s obligations to fund the Commitment (as defined in the
Equity Commitment Letter) in accordance with the terms of the Equity Commitment
Letter and (ii) shall not be construed to diminish or otherwise impair in any
respect the Company’s right to specific enforcement, (A) to cause Parent and
Merger Sub to cause, or to directly cause, Vintage or B. Riley, to fund,
directly or indirectly, the Commitment under the Equity Commitment Letter, (B)
to cause Parent to cause, or directly cause, the Buddy’s Equityholder (as
defined below) to perform its obligations under the Buddy’s Contribution
Agreement (as defined below), or (C) to cause Parent and Merger Sub to
consummate the transactions contemplated by the Merger Agreement and (c) the
right of specific performance under the Equity Commitment Letter and Section
9.08 of the Merger Agreement is an integral part of the transactions
contemplated by the Merger Agreement and without those rights, the Company would
not have entered into the Merger Agreement. For the avoidance of doubt, the
remedies available to the Company under Section 9.08 of the Merger Agreement and
the Equity Commitment Letter shall be in addition to any other remedy to which
the Company is entitled, and the election to pursue any injunction or specific
performance under the Merger Agreement and/or the Equity Commitment Letter shall
not restrict, impair or otherwise limit the Company from, in the alternative,
terminating the Merger Agreement in accordance with its rights thereunder and
collecting the Parent Termination Fee and the other Guaranteed Obligations, as
applicable; provided, that under no circumstances shall the Company be permitted
or entitled to receive both (x) a grant of specific performance under Section
9.08 of the Merger Agreement and (y) payment of the Parent Termination Fee and
the other Guaranteed Obligations. All payments hereunder shall be made in cash
by wire transfer of immediately available funds.

 



 

 

 

2.          Terms of Limited Guarantee.

 

(a)          This Limited Guarantee is one of unconditional payment, not
collection, and a separate action or actions may be brought and prosecuted
against either or both of the Guarantors to enforce this Limited Guarantee,
irrespective of whether any action is brought against Parent or Merger Sub or
any other Person, or whether Parent or Merger Sub or any other Person are joined
in any such action or actions.

 

(b)          Except as otherwise expressly provided herein and without amending
or limiting the other provisions of this Limited Guarantee (including Section 6
hereof), the liability of the Guarantors under this Limited Guarantee shall, to
the fullest extent permitted under applicable law, be absolute and unconditional
irrespective of, and the Guarantors hereby acknowledge and agree that the
obligations of the Guarantors hereunder shall not be released or discharged, in
whole or in part, or otherwise affected by, and the Guarantors hereby waive any
defense based upon or arising out of:

 

(i)          the value, genuineness, regularity, illegality or enforceability of
the Merger Agreement, the Equity Commitment Letter, the Buddy’s Contribution
Agreement (the “Buddy’s Contribution Agreement”) to be entered into by and among
Vintage, Parent and the VRTO Guarantor as the Buddy’s Equityholder (the “Buddy’s
Equityholder”), or any other agreement or instrument referred to herein,
including this Limited Guarantee (other than in the case of defenses to the
payment of the Guaranteed Obligations that are available to Parent or Merger Sub
under the Merger Agreement (excluding any insolvency, bankruptcy, reorganization
or other similar proceeding (or any consequences or effects thereof) affecting
Parent or Merger Sub or any other any Person now or hereafter liable with
respect to the Guaranteed Obligations or otherwise interested in the
transactions contemplated by the Merger Agreement (an “Interested Person”);

 



-2- 

 

 

(ii)         any change in the corporate existence, structure or ownership of
Parent, Merger Sub, or any entity party to the Merger Agreement, the Equity
Commitment Letter or the Buddy’s Contribution Agreement, or any insolvency,
bankruptcy, reorganization or other similar proceeding (or any consequences or
effects thereof) affecting Parent, Merger Sub, the Buddy’s Equityholder, or any
other such entity or any of their respective assets;

 

(iii)        any duly-executed and delivered waiver, amendment or modification
of the Merger Agreement, the Equity Commitment Letter, the Buddy’s Contribution
Agreement, or any other agreement evidencing, securing or otherwise entered into
in connection therewith, or change in the manner, place or terms of payment or
performance, or any change or extension of the time of payment or performance
of, renewal or alteration of, any Guaranteed Obligation, any escrow arrangement
or other security therefor, any liability incurred directly or indirectly in
respect thereof, or any duly-executed amendment or waiver of or any consent to
any departure from the terms of the Merger Agreement, the Equity Commitment
Letter, the Buddy’s Contribution Agreement or any other agreement evidencing,
securing or otherwise entered into in connection therewith;

 

(iv)        the existence of any claim, set off or other right that either
Guarantor may have at any time against Parent, Merger Sub or the Company,
whether in connection with any Guaranteed Obligation or otherwise;

 

(v)         the adequacy of any other means the Company may have of obtaining
repayment of any of the Guaranteed Obligations;

 

(vi)        the addition, substitution or release of Parent, Merger Sub or any
other Interested Person with respect to the Guaranteed Obligations;

 

(vii)       the failure of the Company to assert any claim or demand or to
enforce any right or remedy against Parent or Merger Sub or any other Interested
Person with respect to the Guaranteed Obligations, or to pursue any other remedy
in the Company’s power whatsoever, and each Guarantor waives the right to have
the proceeds of property of Parent or Merger Sub or any other Person liable on
the Guaranteed Obligations first applied to the discharge of the Guaranteed
Obligations;

 

(viii)      any lack of authority of any officer, director or any other person
acting or purporting to act on behalf of each Guarantor, Parent or Merger Sub,
or any defect in the formation of each Guarantor, Parent or Merger Sub; or

 



-3- 

 

 

(ix)        any other act or omission that may or might in any manner or to any
extent vary the risk of either Guarantor or otherwise operate as a discharge of
either Guarantor as a matter of law or equity (other than payment of the
Guaranteed Obligations); provided that the Company hereby agrees that each
Guarantor may assert, as a defense to, or release or discharge of, any payment
or performance by either Guarantor under this Limited Guarantee, any claim,
set-off, deduction, defense or release that Parent or Merger Sub could assert
against the Company under the terms of, or with respect to, the Merger Agreement
that would relieve each of Parent and Merger Sub of its obligations under the
Merger Agreement (excluding any insolvency, bankruptcy, reorganization or other
similar proceeding (or any consequences or effects thereof) affecting Parent or
Merger Sub or any other Interested Person).

 

(c)       Each Guarantor hereby waives any and all notice of the creation,
renewal, extension or accrual of any of the Guaranteed Obligations and notice of
or proof of reliance by the Company upon this Limited Guarantee or acceptance of
this Limited Guarantee. Without expanding the obligations of the Guarantors
hereunder, the Guaranteed Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred in reliance upon this
Limited Guarantee, and all dealings between Parent, Merger Sub or the
Guarantors, on the one hand, and the Company, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Limited Guarantee. Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the transactions contemplated by the Merger
Agreement and that the waivers set forth in this Limited Guarantee are knowingly
made in contemplation of such benefits. Each Guarantor acknowledges and agrees
that each of the waivers set forth herein is made with such Guarantor’s full
knowledge of its significance and consequences and made after the opportunity to
consult with counsel of its own choosing, and that under the circumstances, the
waivers are reasonable and not contrary to public policy or law. If any of such
waivers are determined to be contrary to any applicable law or public policy,
such waiver shall be effective to the fullest extent permitted by law. When
pursuing its rights and remedies hereunder against the Guarantors, the Company
shall be under no obligation to pursue such rights and remedies it may have
against Parent or Merger Sub or any other Person for the Guaranteed Obligations
or any right of offset with respect thereto, and any failure by the Company to
pursue such other rights or remedies or to collect any payments from Parent or
Merger Sub or any such other Person or to realize upon or to exercise any such
right of offset, and any release by the Company of Parent or Merger Sub or any
such other Person or any right of offset, shall not relieve the Guarantors of
any liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Company.

 

(d)       The Company shall not be obligated to file any claim relating to any
Guaranteed Obligation in the event that Parent or Merger Sub becomes subject to
a bankruptcy, reorganization or similar proceeding, and the failure of the
Company to so file any claim shall not affect the Guarantors’ obligations
hereunder. In the event that any payment to the Company in respect of any
Guaranteed Obligations hereunder is rescinded or must otherwise be returned for
any reason whatsoever, this Limited Guarantee shall continue to be effective or
be reinstated, as the case may be, and the Guarantors shall remain liable
hereunder with respect to the Guaranteed Obligations as if such payment had not
been made so long as this Limited Guarantee has not been terminated.
Notwithstanding any modification, discharge or extension of any part of the
Guaranteed Obligations or any amendment, waiver, modification, stay or cure of
the Company’s rights which may occur in any bankruptcy or reorganization case or
proceeding concerning Parent or Merger Sub, whether permanent or temporary, and
whether or not assented to by the Company, each Guarantor hereby agrees that it
shall be obligated hereunder to pay and perform the Guaranteed Obligations and
discharge its other obligations hereunder in accordance with the terms in effect
on the date hereof. Each Guarantor understands and acknowledges that by virtue
of this Limited Guarantee, it has specifically assumed any and all risks of a
bankruptcy or reorganization case or proceeding with respect to Parent and/or
Merger Sub. Any circumstance which operates to toll any statute of limitations
applicable to Parent and/or Merger Sub or the Company shall also operate to toll
the statute of limitations applicable to the Guarantors.

 



-4- 

 

 

(e)          Each Guarantor assumes the responsibility for being and keeping
itself informed of the financial condition of Parent and Merger Sub and of all
other circumstances bearing upon the risk of nonpayment by Parent and Merger Sub
of the Guaranteed Obligations which diligent inquiry would reveal, represents
that it has adequate means of obtaining such financial information from Parent
and Merger Sub on a continuing basis, and agrees that the Company shall have no
duty to advise either Guarantor of information known to it regarding such
condition or any such circumstances.

 

3.          Waiver of Acceptance, Presentment, etc. Subject to the proviso in
Section 2(b)(ix) of this Limited Guarantee, each Guarantor hereby expressly
waives any and all rights or defenses arising by reason of any law that would
otherwise require any election of remedies by the Company. Each Guarantor waives
promptness, diligence, notice of the acceptance of this Limited Guarantee and of
any Guaranteed Obligations, presentment, demand for payment, notice of
non-performance, default, dishonor and protest, notice of the incurrence of any
Guaranteed Obligations and all other notices of any kind (other than notices to
be provided in accordance with Section 12 hereof or Section 9.02 of the Merger
Agreement), all defenses which may be available by virtue of any valuation,
stay, moratorium law or other similar law now or hereafter in effect, any right
to require the marshalling of assets of Parent, Merger Sub or any other
Interested Person, and all suretyship defenses generally (other than, in each
case, breach by the Company of this Limited Guarantee).

 

4.          Sole Remedy.

 

(a)          The Company acknowledges and agrees that, as of the date hereof,
neither Parent nor Merger Sub has any assets, other than their respective rights
under the Merger Agreement, the Equity Commitment Letter and the agreements
contemplated thereby. The Company acknowledges and agrees that, except as
specifically contemplated by the Equity Commitment Letter, and the Buddy’s
Contribution Agreement, no significant funds are expected to be contributed to
Parent or Merger Sub unless the Closing occurs, and that, except for rights
against Parent and Merger Sub to the extent expressly provided in the Equity
Commitment Letter, Section 9.08 of the Merger Agreement, the Buddy’s
Contribution Agreement and subject to all of the terms, conditions and
limitations herein and therein, the Company shall not have any right to cause
any assets to be contributed to Parent or Merger Sub by the Guarantors, any
Guarantor Affiliate (as defined below) or any other Person.

 



-5- 

 

 

(b)          Each Guarantor shall not have any obligation or liability to any
Person under this Limited Guarantee other than as expressly set forth herein.
The Company further agrees that it has no remedy, recourse or right of recovery
against, or contribution from, and no personal liability shall attach to, (i)
any former, current or future, direct or indirect director, officer, employee,
agent or Affiliates of any of the BR Guarantor, the VRTO Guarantor (including in
its capacity as the Buddy’s Equityholder), Parent or Merger Sub, (ii) any lender
or prospective lender, lead arranger, arranger, or lending agent or
representative of or to Parent or Merger Sub, (iii) any former, current or
future, holder of any securities or any equity interests of any kind of the BR
Guarantor, the VRTO Guarantor (including in its capacity as the Buddy’s
Equityholder), Parent or Merger Sub (whether such holder is a limited or general
partner, member, stockholder or otherwise), or (iv) any former, current or
future assignee of the BR Guarantor, the VRTO Guarantor (including in its
capacity as the Buddy’s Equityholder), Parent or Merger Sub or any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder, Affiliate, controlling person or assignee
of any of the foregoing (those Persons described in the foregoing clauses (i),
(ii), (iii) and (iv), together with any other Non-Recourse Parent Party (as
defined in the Equity Commitment Letter) but excluding Parent, Merger Sub and
the Guarantors, being referred to herein collectively as “Guarantor
Affiliates”), through the Guarantors, Parent or Merger Sub or otherwise, whether
by or through attempted piercing of the corporate veil or similar action, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute, regulation or applicable law, by or through a claim by or on
behalf of either Guarantor, Parent or Merger Sub against either Guarantor, any
Guarantor Affiliate, Parent or Merger Sub or otherwise in respect of any
liabilities or obligations relating to, arising out of or in connection with,
this Limited Guarantee, except, in each case, for (x) its rights against the
Guarantors under this Limited Guarantee, (y) its third party beneficiary rights
under the Equity Commitment Letter and Buddy’s Contribution Agreement and (z)
its rights against Parent or Merger Sub under, and in accordance with, the terms
and conditions of the Merger Agreement; provided that, in the event that either
Guarantor (i) consolidates with or merges with any other Person and is not the
continuing or surviving entity of such consolidation or merger or (ii) transfers
or conveys all or a substantial portion of its properties and other assets to
any Person such that the sum of the Guarantors’ remaining net assets plus
uncalled capital is less than the Parent Cap (less amounts paid under this
Limited Guarantee prior to such event), then, and in each such case, the Company
shall be entitled to recourse, whether by the enforcement of any judgment or
assessment or by any legal or equitable proceeding or by virtue of any
applicable law, against such continuing or surviving entity or such Person (in
either case, a “Successor Entity”), as the case may be, but only to the extent
of the unpaid liability of such Guarantor hereunder up to the amount of the
Guaranteed Obligations for which such Guarantor is liable, as determined in
accordance with this Limited Guarantee. Except for Guarantee Claims, Merger
Agreement Claims and Equity Funding Claims (each as defined below), recourse
against the Guarantors and any Successor Entity to either of the Guarantors
under this Limited Guarantee shall be the sole and exclusive remedy of the
Company and all of its Affiliates and Subsidiaries against the Guarantors and
any Guarantor Affiliate in respect of any liabilities or obligations arising
under, or in connection with, the Merger Agreement or the transactions
contemplated thereby, and such recourse shall be subject to the limitations
described herein and therein. Each Guarantor acknowledges and agrees that under
no circumstance shall either Guarantor be deemed to be a Non-Recourse Parent
Party hereunder.

 



-6- 

 

 

(c)          The Company hereby covenants and agrees that it shall not
institute, and shall cause its Affiliates not to institute, any proceeding or
bring any other claim arising under, or in connection with, the Merger
Agreement, this Limited Guarantee, the Equity Commitment Letter, the Buddy’s
Contribution Agreement or, in each case, the transactions contemplated hereby or
thereby, against either Guarantor or any Guarantor Affiliate except for (i)
claims by the Company against the Guarantors and any Successor Entity to either
of the Guarantors under and in accordance with this Limited Guarantee
(collectively, “Guarantee Claims”), (ii) claims by the Company against Parent or
Merger Sub under and in accordance with the Merger Agreement (“Merger Agreement
Claims”), and (iii) claims by the Company against Vintage, B. Riley and any
Successor Entity under and in accordance with the Equity Commitment Letter, or
claims against the Buddy’s Equityholder and any Successor Entity under and in
accordance with the Buddy’s Contribution Agreement (“Equity Funding Claims”).

 

(d)          For all purposes of this Limited Guarantee, a Person shall be
deemed to have pursued a claim against another Person if such first Person
brings a legal action against such Person, adds such other Person to an existing
legal action, suit or proceeding, or otherwise asserts in writing a legal claim
of any nature relating to the Merger Agreement and the other agreements
contemplated hereby against such Person other than such actions as are expressly
contemplated and permitted in the Merger Agreement and the other agreements
contemplated hereby (including the Guarantee Claims, the Merger Agreement Claims
and the Equity Funding Claims).

 

5.          Subrogation and other Claims. Each Guarantor unconditionally and
irrevocably agrees that it will not exercise against Parent, Merger Sub or any
other Interested Person any rights that it may now have or hereafter acquire
against Parent, Merger Sub or any other Interested Person that arise from the
existence, payment, performance, or enforcement of the Guaranteed Obligations
under or in respect to this Limited Guarantee, including, without limitation,
rights of subrogation or contribution, whether arising in equity, by contract or
operation of law (including, without limitation, any such right arising under
bankruptcy or insolvency Laws) or otherwise, including, without limitation, the
right to take or receive from Parent, Merger Sub or such other Interested
Person, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until the Guaranteed Obligations have been indefeasibly paid in full
in cash. If any amount shall be paid to either Guarantor in violation of the
immediately preceding sentence at any time prior to the payment in full in cash
of the Guaranteed Obligations and all other amounts payable under this Limited
Guarantee (including reinstatement of any Guaranteed Obligations), such amount
shall be received and held in trust for the benefit of the Company, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Company in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Limited
Guarantee, whether matured or unmatured, or to be held as collateral for the
Guaranteed Obligations or other amounts payable under this Limited Guarantee
thereafter arising.

 

6.          Termination. This Limited Guarantee shall terminate upon, and the
Guarantors shall not have any further liability or obligation under this Limited
Guarantee, the Merger Agreement, the Equity Commitment Letter or the Buddy’s
Contribution Agreement or otherwise, from and after, the earliest of:

 



-7- 

 

 

(a)          the consummation of the Closing,

 

(b)          the valid termination of the Merger Agreement in accordance with
its terms in any circumstances other than pursuant to which Parent or Merger Sub
would be required pursuant to the terms and subject to the conditions of the
Merger Agreement to make any payment of any Guaranteed Obligation,

 

(c)          the indefeasible payment by either of the Guarantors, Parent and/or
Merger Sub of an amount of Guaranteed Obligations equal to the Parent Cap,

 

(d)          the date that is one hundred twenty (120) days following the valid
termination of the Merger Agreement in accordance with its terms in any of the
circumstances pursuant to which Parent would be required pursuant to the terms
and subject to the conditions of the Merger Agreement to make a payment of the
Guaranteed Obligations described in Section 1 hereof (other than terminations
for which clause (b) applies), unless prior to the expiration of such one
hundred twenty (120)-day period (i) the Company shall have delivered a written
notice with respect to any of the Guaranteed Obligations asserting that the
either Guarantor, Parent or Merger Sub is liable, in whole or in part, for any
portion of the Guaranteed Obligations and (ii) the Company shall have commenced
a legal action, suit or proceeding against either Guarantor, Parent or Merger
Sub alleging that Parent or Merger Sub are liable for any payment obligations
under the Merger Agreement (including Section 6.11(h) and Section 6.12(d)
thereof) or against either Guarantor that amounts are due and owing from the
Guarantors pursuant to Section 1 hereof, in which case this Limited Guarantee
shall survive solely with respect to amounts so alleged to be owing; provided
that, with respect to the foregoing clause (d), if the Merger Agreement has been
terminated, such notice has been provided and such legal action, suit or
proceeding has been commenced, the Guarantors shall have no further liability or
obligation under this Limited Guarantee from and after the earliest of (x) the
entry of a final, non-appealable order of a court of competent jurisdiction in
accordance with Section 14 hereof (a “Final Order”) determining that the
Guarantors do not owe any amount under this Limited Guarantee, or (y) the entry
of a Final Order, the execution and delivery of a written agreement between the
Guarantors and the Company and the payment by the Guarantors to the Guaranteed
Party of all amounts payable by the Guarantors pursuant to such Final Order,
subject to the Parent Cap; and

 

(e)          the execution and delivery of a written agreement among the
Guarantors and the Company to terminate this Limited Guarantee.

 

Upon any termination of this Limited Guarantee, no Person shall have any rights
or claims (whether at law, in equity, in contract, in tort or otherwise) against
Parent, Merger Sub, the Guarantors under this Limited Guarantee, the Buddy’s
Contribution Agreement or in connection with the transactions contemplated
hereby or thereby (or the termination or abandonment thereof), or in respect of
any oral representations made or alleged to be made in connection herewith,
whether at law or equity, in contract, in tort or otherwise, and none of Parent,
Merger Sub or the Guarantors shall have any further liability or obligation
relating to or arising from this Limited Guarantee, the Buddy’s Contribution
Agreement or the transactions contemplated hereby or thereby, or in respect of
any oral representations made or alleged to be made in connection herewith,
whether at law or equity, in contract, in tort or otherwise except that Section
4, this Section 6, Section 8, Section 9 and Section 10 through and including
Section 15, Section 18 through and including Section 22 hereof will survive
termination of this Limited Guarantee in accordance with their respective terms
and conditions.

 



-8- 

 

 

In the event that the Company or any of its Affiliates, who is acting on behalf
of, or at the direction of, any of the Company, asserts, directly or indirectly,
in any litigation or any other proceeding (whether at law, in equity, in
contract, in tort or otherwise) (a) that the provisions of Section 1 hereof
limiting the Guarantors’ aggregate liability to the Parent Cap or the provisions
of Section 4 hereof or the provisions of this Section 6 are illegal, invalid or
unenforceable, in whole or in part or (b) any theory of liability against the BR
Guarantor, the VRTO Guarantor (including in its capacity as the Buddy’s
Equityholder) or any of the Guarantor Affiliates, Parent, Merger Sub, Vintage or
B. Riley with respect to the transactions contemplated by this Limited
Guarantee, the Merger Agreement, the Equity Commitment Letter, the Buddy’s
Contribution Agreement, or any of the transactions contemplated hereby or
thereby (or the termination or abandonment thereof) (including, in each case, in
respect of any oral representations made or alleged to be made in connection
herewith or therewith) other than, solely with respect to this clause (b), any
Guarantee Claim, a Merger Agreement Claim or an Equity Funding Claim (in the
event of any of the actions described in this clause (e)), then (x) the
obligations of the Guarantors under this Limited Guarantee shall immediately
terminate without the need for any further action by any Person and shall
thereupon be null and void ab initio and of no further force and effect, (y) if
either Guarantor has previously made any payments under this Limited Guarantee,
such Guarantor shall be entitled to recover such payments from the Company and
(z) none of Parent, Merger Sub, the Guarantors nor any of the Guarantor
Affiliates shall have any liability or obligation to the Company or any of its
Affiliates with respect to this Limited Guarantee, the Merger Agreement, the
Buddy’s Contribution Agreement, or the transactions contemplated hereby
(including in respect of any oral representations made or alleged to be made in
connection therewith), or the termination or abandonment thereof.

 

7.          Continuing Guarantee. Unless terminated pursuant to the provisions
of Section 6 of this Limited Guarantee, this Limited Guarantee is a continuing
one and may not be revoked or terminated and shall remain in full force and
effect until the indefeasible payment and satisfaction in full of the Guaranteed
Obligations, shall be binding upon each Guarantor, its successors and permitted
assigns, and any Successor Entity to such Guarantor, and shall inure to the
benefit of, and be enforceable by, the Company and its permitted successors,
transferees and assigns. All obligations to which this Limited Guarantee applies
or may apply under the terms hereof shall be conclusively presumed to have been
created in reliance hereon.

 

8.          Entire Agreement. This Limited Guarantee, the Merger Agreement, the
Equity Commitment Letters and the Buddy’s Contribution Agreement constitute the
entire agreement with respect to the subject matter hereof and supersede all
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof. The parties hereto hereby acknowledge
and agree that the Guarantors are entering into this Limited Guarantee in
reliance upon, among other things, the terms and conditions of the Merger
Agreement as in effect on the date of this Limited Guarantee. Accordingly, the
parties hereto hereby acknowledge and agree that no amendment, modification or
waiver to the Merger Agreement, or consent to any departure therefrom, shall be
effective to amend, increase, alter, change, modify or supplement the
obligations of the Guarantors under this Limited Guarantee (including, without
limitation, the Guaranteed Obligations) in any manner whatsoever, unless the
same has been consented to in writing in advance by each Guarantor in its
respective sole discretion.

 



-9- 

 

 

9.          Amendment; Waivers, etc. No amendment, modification or discharge of
this Limited Guarantee, and no waiver hereunder, shall be valid or binding
unless set forth in writing and duly executed by the party against whom
enforcement of the amendment, modification, discharge or waiver is sought. Any
such waiver shall constitute a waiver only with respect to the specific matter
described in such writing and shall in no way impair the rights of the party
granting such waiver in any other respect or at any other time. The waiver by
any of the parties hereto of a breach of or a default under any of the
provisions of this Limited Guarantee or a failure to or delay in exercising any
right or privilege hereunder, shall not be construed as a waiver of any other
breach or default of a similar nature, or as a waiver of any of such provisions,
rights or privileges hereunder. The rights and remedies herein provided are
cumulative and none is exclusive of any other, or of any rights or remedies that
any party may otherwise have at law or in equity.

 

10.        No Third Party Beneficiaries. Except for the provisions of this
Limited Guarantee that reference Guarantor Affiliates (each of which shall be
for the benefit of and enforceable by each Guarantor Affiliate), the parties
hereby agree that their respective representations, warranties and covenants set
forth herein are solely for the benefit of the other parties hereto, in
accordance with and subject to the terms of this Limited Guarantee, and this
Limited Guarantee is not intended to, and does not, confer upon any person other
than the parties hereto and any Guarantor Affiliate any rights or remedies
hereunder, including the right to rely upon the representations and warranties
set forth herein.

 

11.        Counterparts. This Limited Guarantee may be executed by facsimile or
other means of electronic transmission and in one or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

12.        Notices. All notices, requests, claims, demands, waivers and other
communications required or permitted to be given under this Limited Guarantee
shall be in writing and shall be deemed given when received if delivered
personally; when transmitted if transmitted by facsimile or by electronic mail
(with written confirmation of transmission); the Business Day after it is sent,
if sent for next day delivery to a domestic address by overnight courier
(providing proof of delivery) to the parties at the following addresses (or at
such other address for a party as shall be specified by like notice):

 



-10- 

 

 

(a)           if to the Company,

 

Rent-A-Center, Inc. 

5501 Headquarters Dr., Third Floor 

Plano, Texas 75024
Facsimile: (972) 943-0113
Email:         chris.korst@rentacenter.com 

Attn:           Christopher A. Korst

 

with a copy (which shall not constitute notice) to:

 

Winston & Strawn LLP
2501 North Harwood Street, 17th Floor
Dallas, Texas 75201
Facsimile:    (214) 453-6400
Email:         twhughes@winston.com
                    tthorson@winston.com
Attn:           Thomas W. Hughes
                    Todd J. Thorson

 

and

 

Sullivan & Cromwell LLP
1888 Century Park East, 21st Floor
Los Angeles, California 90067-1725
Facsimile:   (310) 712-8800
Email:          resslera@sullcrom.com 

Attn:            Alison S. Ressler

 

if to the VRTO Guarantor,

 

Vintage RTO, L.P. 

4705 South Apopka Vineland Road, Suite 206 

Orlando, Florida 32819
Email:        bkahn@vintcap.com 

Attn:           Brian R. Kahn

 

with a copy (which shall not constitute notice) to:

 

Wilson Sonsini Goodrich & Rosati 

Professional Corporation
650 Page Mill Road
Palo Alto, California 94304-1050
Facsimile:   (650) 493-6811
Email:          bfinkelstein@wsgr.com
                    dschnell@wsgr.com
Attn:            Bradley L. Finkelstein
                    Douglas K. Schnell

 



-11- 

 

 

if to the BR Guarantor,

 

B. Riley Financial, Inc. 

299 Park Ave., 7th Floor 

New York, NY 10171
Email:         aforman@brileyfin.com 

Attn:           Alan Forman, EVP & GC

 

with a copy (which shall not constitute notice) to:

 

Brown Rudnick LLP 

One Financial Center 

Boston, MA 02111
Facsimile:   (617) 856-8201
Email:         PFlink@brownrudnick.com
Attn:           Philip J. Flink, Esq.

 

or, in each case, at such other address as may be specified in writing to the
other party.

 

13.        Governing Law. THIS LIMITED GUARANTEE AND ANY ACTION (WHETHER AT LAW,
IN CONTRACT OR IN TORT) THAT MAY BE DIRECTLY OR INDIRECTLY BASED UPON, RELATING
TO ARISING OUT OF THIS LIMITED GUARANTEE, OR THE NEGOTIATION, EXECUTION OR
PERFORMANCE HEREOF, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE
GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

 

14.        Consent to Jurisdiction, etc. Subject to Section 15 of this Limited
Guarantee below, in any legal action, suit or proceeding arising out of or
relating to this Limited Guarantee or any of the transactions contemplated by
this Limited Guarantee: (a) each of the parties hereto irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the Chancery Court of the State of Delaware and any state appellate court
therefrom or, if such court lacks subject matter jurisdiction, the United States
District Court sitting in the State of Delaware (it being agreed that the
consents to jurisdiction and venue set forth in this Section 14 shall not
constitute general consents to service of process in the State of Delaware and
shall have no effect for any purpose except as provided in this Section 14 and
shall not be deemed to confer rights on any Person other than the parties
hereto); and (b) each of the parties hereto irrevocably consents to service of
process by first class certified mail, return receipt requested, postage
prepaid, to the address at which such party is to receive notice in accordance
with Section 12 hereof. The parties hereto agree that a final judgment in any
such action, suit, or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
applicable Law; provided, however, that nothing in the foregoing shall restrict
any party’s rights to seek any post-judgment relief regarding, or any appeal
from, such final trial court judgment.

 



-12- 

 

 

15.        Waiver of Jury Trial. EACH PARTY TO THIS LIMITED GUARANTEE HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING,
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF
OR RELATING TO THIS LIMITED GUARANTEE OR THE ACTIONS OF SUCH PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE, AND ENFORCEMENT HEREOF.

 

16.        Representations and Warranties. Each Guarantor hereby represents and
warrants with respect to itself to the Company that: (a) it is duly organized
and validly existing under the laws of its jurisdiction of organization, (b) it
has all requisite power and authority to execute, deliver and perform this
Limited Guarantee, (c) the execution, delivery and performance of this Limited
Guarantee by such Guarantor has been duly and validly authorized and approved by
all necessary action, and no other proceedings or actions on the part of such
Guarantor are necessary therefor, (d) this Limited Guarantee has been duly and
validly executed and delivered by it and constitutes a valid and legally binding
obligation of it, enforceable against such Guarantor in accordance with its
terms, subject to laws of general application relating to bankruptcy, insolvency
and the relief of debtors, (e) it, taken together with the other Guarantor, has
available capital equal to or in excess of the Parent Cap, (f) the execution,
delivery and performance by such Guarantor of this Limited Guarantee do not and
will not (i) violate the organizational documents of such Guarantor, (ii)
violate any applicable law or order, or (iii) result in any violation of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancelation or acceleration of any obligation, any
contract to which such Guarantor is a party, in any case, for which the
violation, default or right would be reasonably likely to prevent or materially
impede, interfere with, hinder or delay the consummation by such Guarantor of
the transactions contemplated by this Limited Guarantee on a timely basis, (g)
all approvals of, filings with and notifications to, any Governmental Entity or
other Person necessary for the due execution, delivery and performance of this
letter agreement by it have been obtained or made and all conditions thereof
have been duly complied with, and no other action by, and no notice to or filing
with, any Governmental Entity or other Person is required in connection with the
execution, delivery or performance by it of this letter agreement, (h) it is
fully familiar with the Merger Agreement and the other documents or instruments
delivered in connection therewith and (i) it has the financial capacity to pay
and perform all of its obligations under this Limited Guarantee.

 

17.        Covenants. So long as this Limited Guarantee is in effect, each
Guarantor hereby covenants and agrees that: (a) it shall not institute, and
shall cause each of its controlled Affiliates not to institute, directly or
indirectly, any action, suit or proceeding or bring any other claim, asserting
that this Limited Guarantee is illegal, invalid or unenforceable in accordance
with its terms, but subject to the terms of this Limited Guarantee; (b) it will
comply in all material respects with all applicable laws and orders of
Governmental Entities to which it may be subject if failure to so comply would
impair its ability to perform its obligations under this Limited Guarantee; and
(c) it will not take any action or omit to take any action that would or would
reasonably be expected to cause or result in any of its representations and
warranties set forth in Section 16 hereof to become untrue.

 



-13- 

 

 

18.        Survival. All representations, warranties, covenants and agreements
of each Guarantor contained herein shall survive the execution and delivery of
this letter and shall be deemed made continuously, and shall continue in full
force and effect, until the termination of this Limited Guarantee in accordance
with Section 6 hereof.

 

19.        No Assignment. Neither the Guarantors nor the Company may assign
their respective rights, interests or obligations hereunder to any other person
(except by operation of law) without the prior written consent of the Company
(in the case of an assignment by either Guarantor) or both of the Guarantors (in
the case of an assignment by the Company), and any attempted assignment without
such required consents shall be null and void and of no force or effect. Subject
to the foregoing, all of the terms and provisions of this Limited Guarantee
shall inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns.

 

20.        Severability. If any provision, including any phrase, sentence,
clause, section or subsection, of this Limited Guarantee is invalid, inoperative
or unenforceable for any reason, such circumstances shall not have the effect of
rendering such provisions in question invalid, inoperative or unenforceable in
any other case or circumstance, or of rendering any other provision herein
contained invalid, inoperative, or unenforceable to any extent whatsoever;
provided, that this Limited Guarantee may not be enforced without giving effect
to the limitation of the amount payable hereunder provided to the Parent Cap in
Section 1 hereof and to the provisions of Section 4 and Section 6 hereof.

 

21.        Headings. The headings contained in this Limited Guarantee are for
convenience purposes only and will not in any way affect the meaning or
interpretation hereof.

 

22.        Relationship of the Parties. Each party acknowledges and agrees that
(a) this Limited Guarantee is not intended to, and does not, create any agency,
partnership, fiduciary or joint venture relationship between or among any of the
parties hereto and neither this Limited Guarantee nor any other document or
agreement entered into by any party hereto relating to the subject matter hereof
shall be construed to suggest otherwise and (b) the obligations of the
Guarantors under this Limited Guarantee are solely contractual in nature. In no
event shall Parent, Merger Sub or either Guarantor be considered an “Affiliate”,
“security holder” or “representative” of the Company for any purpose of this
Limited Guarantee.

 

* * * * *

 

-14- 

 

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Limited
Guarantee as of the date first written above.

 



  B. RILEY FINANCIAL, INC.         By: /s/ Bryant Riley     Name: Bryant Riley  
  Its: CEO

 



[Signature Page to Limited Guarantee]

 

 



  VINTAGE RTO, L.P.         By: Vintage RTO GP LLC, its General Partner        
By: /s/ Brian R. Kahn     Name: Brian R. Kahn     Its: Manager

 



[Signature Page to Limited Guarantee]

 

 



RENT-A-CENTER, INC.         By: /s/ Mitchell E. Fadel     Name: Mitchell E.
Fadel     Title: Chief Executive Officer  

 



[Signature Page to Limited Guarantee]

